Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into April 8, 2016 and
shall be effective as of the Executive’s start date at the Company, which is
anticipated to be April 13, 2016 (the “Effective Date”), by and between Famous
Dave’s of America, Inc., a Minnesota corporation (the “Company”), and Geovannie
Concepcion, an individual with an address at Brooklyn, New York (“Executive”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Vice President of Development and Strategic Planning
(“VP Development & Strategic Planning”) on the terms and conditions set forth
herein to perform duties generally typical for a VP Development & Strategic
Planning of a publicly traded company whose primary business is the developing,
owning, operating and franchising barbeque restaurants globally operating and
conducting business in the United States and its territories, Canada, United
Arab Emirates and such other countries as the Company may conduct operations and
do business in during the Employment Term (as defined below).

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.                                      Employment; Employment Term.  Upon the
terms and conditions hereinafter set forth, the Company hereby agrees to retain
the services of Executive and Executive hereby accepts such employment and
agrees to faithfully and diligently serve as directed by the Company in
accordance with this Agreement, commencing on the Effective Date and continuing
until terminated pursuant to Section 6 of this Agreement (the “Employment
Term”).

 

2.                                      Duties.

 

(a)                                 Services.  During the Employment Term,
Executive agrees to serve as VP Development & Strategic Planning of the Company
and shall render his duties as VP Development & Strategic Planning in a manner
that is consistent with Executive’s position within the Company and as assigned
by the Company’s Chief Executive Officer (“CEO”).  In addition to his duties as
VP Development & Strategic Planning, Executive agrees, if requested, to serve as
an elected/appointed officer of the Company and Executive shall serve in such
capacity without additional compensation during the Employment Term.  Executive
also agrees to serve as any elected/appointed director or officer of any
subsidiary of the Company that the Company may, in its sole discretion, deem fit
and Executive shall serve in such capacity or capacities without additional
compensation during the Employment Term.

 

(b)                                 Certain Obligations.  During the Employment
Term, Executive (i) shall devote 100% of his business time and attention to
achieve, in accordance with the policies and directives of the CEO and the
Company’s Board of Directors (the “Board”), established from time to time in
their discretion, the objectives of the Company, (ii) shall be subject to, and
comply with, the rules, practices and policies applicable to executive employees
whether reflected in an employee handbook, code of conduct, compliance policy or
otherwise, as the same may exist and be amended from time to time, of the
Company; and (iii) shall not engage in

 

--------------------------------------------------------------------------------


 

any business activities other than the performance of his duties under this
Agreement.  Notwithstanding any other language in this Agreement to the
contrary, Executive may participate in civic, religious and charitable
activities, make personal investments in other entities and act as a director
for the entities and in the capacities set forth on Exhibit A hereto, or as
otherwise approved by the Board in writing; provided that such other entities
are not competitive with the Company, and provided that so acting shall not
interfere with Executive’s duties with the Company.

 

(c)                                  Executive shall spend substantially all of
his business time and attention at the Company’s headquarters in Minnetonka,
Minnesota, however his employment under this Agreement may require travel and
stay outside Minnetonka, Minnesota and the United States in order to fulfill his
duties hereunder.

 

(d)                                 Executive shall relocate his permanent
residence to housing within commuting distance of the Company’s headquarters no
later than twelve (12) months following the Effective Date.

 

3.                                      Compensation.  For the services rendered
herein by Executive, and the promises and covenants made by Executive herein,
during the Employment Term the Company shall pay compensation to Executive as
follows,

 

(a)                                 Base Salary.  The Company shall pay to
Executive the sum of ONE HUNDRED EIGHTY THOUSAND DOLLARS ($180,000) as an annual
salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Company.

 

(b)                                 Bonus.  Executive shall be eligible to
receive a discretionary annual bonus, which shall be determined by the Board in
its sole discretion (the “Bonus”) based upon Executive’s achievement of
milestones, with said milestones reasonably determined by the Board prior to the
commencement of each fiscal year (the “Milestones”); provided however that the
Milestones for fiscal 2016 (“2016 Milestones”) shall be reasonably determined by
the Board within thirty (30) days of the date of execution of this Agreement. 
The achievement of the Milestones will be determined by the Board in its sole
discretion.  The target amount of the Bonus for fiscal 2016 will be 50% of Base
Salary and the target amount of each subsequent annual Bonus is expected to be
50% of Base Salary (however these are targets and not guaranteed amounts).  The
annual Bonus for the partial year of 2016, if any, shall be pro-rated based upon
the number of days worked versus the standard’ calendar year.  The Company shall
have the right to condition the payment of any Bonus on Executive’s
contemporaneous execution of a document acceptable to the Company pursuant to
which Executive confirms, ratifies and agrees that his obligations under Section
5 are valid and binding and are enforceable against Executive in accordance with
the terms of Section 5.  Any Bonus amounts shall be paid at the same time as
annual bonuses are paid to the Company’s other executive officers, but no later
than Seventy-Five (75) days from the end of the calendar year in which the Bonus
was earned if payment by such date is necessary to qualify for the short term
deferral exemption from the definition of deferred compensation under Section
409A (as defined below).

 

(c)                                  Equity Grants.  The Company shall grant to
Executive stock options (the “Options”), exercisable for 50,000 shares of the
Company’s common stock (“Common Stock”).

 

2

--------------------------------------------------------------------------------


 

The Options shall be granted pursuant to and governed by the terms of the
Company’s 2015 Equity Incentive Plan, as amended from time to time (the “Plan”),
and by a separate stock option agreement between Executive and the Company.  The
exercise price of the Options shall be no less than the fair market value of the
shares of Common Stock on the date of grant, as determined in good faith by the
Board.  Subject to the accelerated vesting described herein and Executive
remaining continuously employed by the Company on each vesting date (“Continuous
Service Status”), the Options shall vest in installments of 1,041 option shares
on first 47 monthly anniversaries of the Effective Date (the first vesting date
being on the one (1) month anniversary of the Effective Date hereof) and 1,073
option shares on the 48th monthly anniversary of the Effective Date. 
Notwithstanding anything to the contrary set forth in the Plan, the Options
shall have the following terms:

 

(i)                                     In the event of a Change of Control (as
defined in the Plan) during the Employment Term in which the acquiring company
or successor company opts not to assume this Agreement, the vesting of the
Options will accelerate such that the Options shall be fully vested and
exercisable immediately prior to such Change of Control;

 

(ii)                                  In the event of a Corporate Transaction
(as defined in the Plan), at the option of the Board in its sole discretion,
Executive shall either exercise the Options (a “Forced Exercise”) or such
failure to exercise will result in the Options terminating immediately prior to
such Corporate Transaction.  Notwithstanding anything to the contrary in the
Plan, in the event of a Forced Exercise, Executive may elect, in his sole
discretion, to pay the Option exercise price in cash, or pursuant to a “cashless
exercise” procedure in which payment of the Option exercise price and/or tax
withholding obligations may be satisfied, in whole or in part, by forfeiting
Option shares pursuant to a net exercise or pursuant to a “broker assisted
cashless exercise” procedure (it being acknowledged that a sale of Option shares
pursuant to a “broker assisted cashless exercise” procedure will be subject to
compliance with the insider trading policy of the Company in place at the time
of such sale);

 

(iii)                               In the event of a Corporate Transaction in
which the Board does not impose a Forced Exercise, the Board in its sole
discretion may elect to terminate the Option in exchange for making a cash
payment to Executive in an amount equal to the product obtained by multiplying
(x) the amount (if any) by which the transaction proceeds per share exceed the
exercise price per share covered by the Option times (y) the number of shares of
Common Stock covered by the Option;

 

(iv)                              Unless terminated earlier in accordance with
clause (ii) above, the Options shall expire on the earlier of (1) the ten (10)
year anniversary of the date of grant or (2) ninety (90) days following the
termination of employment with the Company.

 

(d)                                 No Additional Compensation.  Except for
compensation set forth in this Agreement, Executive shall not receive additional
compensation in connection with providing services to or holding executive or
directorial office(s) in the Company or any of its subsidiaries unless otherwise
agreed to by Executive and the Company in the Company’s sole discretion.

 

3

--------------------------------------------------------------------------------


 

4.                                      Benefits.

 

(a)                                 PTO.  During the Employment Term, Executive
shall also be eligible to receive paid time off (“PTO”) as outlined in the
Company’s PTO program.

 

(b)                                 Other Benefits.  During the Employment Term,
Executive will be eligible to participate in the Company’s benefit plans that
are currently and hereafter maintained by the Company and for which he is
eligible including, without limitation, group medical, 401k, life insurance and
other benefit plans (the “Benefits”).  The Company reserves the right to cancel
or change at any time the Benefits that it offers to its employees.

 

(c)                                  Expenses.  During the Employment Term,
Executive shall be reimbursed for reasonable (travel and other) expenses
(including Executive’s reasonable travel expenses incurred in commuting to the
Company’s headquarters prior to relocating his current residence to permanent
housing within commuting distance of the Company’s headquarters (the
“Relocation”) incurred by Executive in the furtherance of or in connection with
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time. 
Executive agrees to provide detailed backup of any expenses and indicate on any
submission for reimbursement those expenses that relate to meals and
entertainment.

 

(d)                                 Relocation Reimbursement.  In addition, the
Company shall pay (either by reimbursement of Executive or by direct payment, as
determined by the Company) up to $10,000 in moving expenses for Executive’s
Relocation, for only those Relocation related expenses that:  (A) Executive has
incurred within thirteen (13) months after the Effective Date, so long as
Executive is employed by the Company, and (B) are reasonably connected to
Executive’s Relocation (the “Eligible Relocation Expenses”).  Executive agrees
to provide detailed backup of any Eligible Relocation Expenses.

 

5.                                      Non-Disclosure of Information,
Assignment of Intellectual Property, and Restrictive Covenants.  Executive
acknowledges that the Company is in the business of developing, owning,
operating and franchising barbeque restaurants globally, with a focus on the
United States, the Commonwealth of Puerto Rico, Canada, and the United Arab
Emirates; that the Company has and will develop and assemble extensive
“know-how” and trade secrets relating to its business, the business of its
franchisees and the business of its suppliers and has developed an extensive
relationship with its franchisees, suppliers and customers.  During Executive’s
employment with the Company, Executive will have access to such trade secrets
and relationships and other proprietary information of the Company.  Executive
agrees to protect the Company’s Confidential Information (as defined below) as
provided in this Section 5.

 

(a)                                 Confidential Information.  “Confidential
Information” means information regarding the Company not generally known and
proprietary to the Company, or to a third party for whom the Company is
performing work, including, without limitation, information concerning any
patents or trade secrets, confidential or secret designs, infomercial sources,
media outlets, pricing, processes, formulae, source codes, plans, devices or
material, research and development, proprietary software, analysis, techniques,
materials or designs (whether or not patented or patentable), directly or
indirectly useful in any aspect of the business of the Company

 

4

--------------------------------------------------------------------------------


 

or any vendor names, customer and supplier lists, databases, management systems
and sales and marketing plans of the Company, or any confidential secret
development or research work of the Company, or any other confidential
information or proprietary aspects of the business of the Company.  All
information which the Executive acquires or becomes acquainted with during his
employment with the Company, whether developed by the Executive or by others
which the Executive has a reasonable basis to believe to be Confidential
Information, or which is treated by the Company as being Confidential
Information, shall be presumed to be Confidential Information.

 

(b)                                 Confidentiality Covenant.  Except as
permitted or directed by the Company, the Executive shall not, either while
employed by the Company or thereafter, divulge, furnish or make accessible to
anyone or use in any way (other than as required in the performance of
Executive’s duties as CEO hereunder) any Confidential Information.  The
Executive acknowledges that the Confidential Information constitutes a unique
and valuable asset of the Company and represents a substantial investment of
time and expense by the Company, and that any disclosure or other use of such
Confidential Information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company.  Both during and after
the Employment Term under this Agreement, Consultant will refrain from any acts
or omissions that would reduce the value of such knowledge or information to the
Company.  The Executive agrees to acknowledge and remain bound by the Company’s
Information Technology and Data Security Policy, as amended from time to time
(the “Data Security Policy”).

 

(c)                                  Assignment of Intellectual Property. 
Executive agrees to assign and hereby assigns to the Company (the “Assignment”)
any and all rights, improvements and copyrightable or patentable subject matter,
know-how, and other intellectual property relating to the Company’s business (or
any of its subsidiaries’ businesses) which Executive conceived or developed, or
may conceive or develop, either alone or with others, or which otherwise arose
or may arise during Executive’s employment with the Company and for a period of
nine (9) months thereafter (“Assignable Property”).  Executive shall promptly
disclose to the Company all Assignable Property.  Executive agrees not to assert
any rights against the Company (or any of its subsidiaries) or seek compensation
from the Company (or any of its subsidiaries) for the foregoing Assignment or
the Company’s (or any of its subsidiaries) use of Assignable Property. 
Executive shall promptly disclose to the Company all knowledge that Executive
has or obtains regarding Assignable Property and, at the request of the Company,
Executive shall, at the sole cost and expense of the Company, provide the
Company with whatever assistance that the Company may request of Executive
including, but not limited to:  (i) signing documents to further evidence and
perfect an Assignment; (ii) obtaining for the Company patents, trademarks and
trademark protection, copyrights and copyright protection, assignment of rights,
and protection of trade secrets; and (iii) taking any other action the Company
deems appropriate for securing or protecting its rights in Assignable Property
or other intellectual property of the Company or its subsidiaries.

 

(d)                                 Non-Solicitation.  During the Employment
Term and for a period of eighteen (18) months thereafter, Executive shall not,
whether for his own benefit or that of any other individual, partnership, firm,
corporation, or other business organization, directly or indirectly:  (i)
solicit or attempt to induce any employee of the Company or any of its

 

5

--------------------------------------------------------------------------------


 

subsidiaries (an “Employee”) to leave his/her employment with the Company or in
any way interfere with the relationship between or among the Company and any
Employee; (ii) hire any person who was an Employee at any time during the
Employment Term, (iii) induce or attempt to induce any supplier, licensee,
franchisee or other business relation of the Company (collectively, the
“Partners”) to limit or reduce his, her or its relationship with the Company or
(iv) make any negative or disparaging statements or communications regarding the
Company, any of its current or former directors, stockholders, officers,
Employees or Partners (collectively, “Soliciting”).

 

(e)                                  Non-Compete.  During the Employment Term
and (i) if the Executive’s employment was terminated by the Company other than
for Cause or by the Executive for Good Reason, during the twelve (12) month
period following such termination (as defined below), and (ii) if the
Executive’s employment was terminated by the Company for Cause or by the
Executive not for Good Reason, for the two (2) year period following the date of
termination of the Employment Term, Executive shall not (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise) directly engage, own, have an interest, or
participate in the financing, operation, management or control of any person,
firm, corporation or business whose primary business is the retail sale of
barbeque format food or whose restaurant business derives at least 30% of its
food-related revenues from the sale of barbeque type food or barbeque-related
products, other than as a stockholder with less than one percent (1%) of the
outstanding common stock of a publicly traded company.  The foregoing covenant
shall cover Executive’s activities in the United States, the Commonwealth of
Puerto Rico, Canada, the United Arab Emirates and in any other country or U.S.
territory in which the Company does business during the Employment Term.

 

(f)                                   Equitable Relief.  In the event of a
breach of or threatened breach by Executive of the provisions of this Section 5,
the Company shall be entitled to an injunction restraining Executive from
violating these covenants.  Any breach or threatened breach of such provisions
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy therefor, and Executive hereby consents to the
issuance of an injunction and to the ordering of such specific performance in
the event the Company seeks injunctive relief and agrees that the Company shall
be entitled to recover reasonable costs and attorneys’ fees in connection
therewith.  Executive further agrees that no bond or other security shall be
required in obtaining such equitable relief, nor will proof of actual damages be
required for such equitable relief.

 

(g)                                  Tolling.  In the event of a breach by
Executive of any covenant set forth in this Section 5, the period of time
applicable to such covenant shall be extended by the duration of any violation
by Executive of such covenant.

 

6.                                      Termination; Severance Payments; Etc.

 

(a)                                 At-Will Employment.  Executive and the
Company agree that Executive’s employment is at-will and that, subject to
Section 6(d) below, either Executive or the Company may terminate Executive’s
employment, at any time, with or without any cause, with no prior notice;
provided however that each party shall remain bound by the terms and provisions
of this Agreement that survive the termination in accordance with Section 9(j).

 

6

--------------------------------------------------------------------------------


 

(b)                                 Termination By Company Without Cause or by
Executive With Good Reason; Accrued Obligations.

 

(i)                                     If Executive’s employment with the
Company is terminated by the Company for any reason other than (A) for Cause,
death or Disability (as defined below) or (B) for Executive resigning for Good
Reason (as defined below), so long as Executive has signed (and at no time
revokes) a Release Agreement (as defined below), then, subject ‘to Executive
continuing to fulfill his obligations under Section 5 hereof, Executive shall be
entitled to receive (and paid periodically in accordance with the Company’s
normal payroll policies) continuing payments of Base Salary for a period of six
(6) months (the “Severance Period”); provided however, that any installments
that otherwise would be payable on the Company’s regular payroll dates between
Executive’s termination date and the expiration of the rescission period
applicable to the Release Agreement (as defined below) will be delayed until the
Company’s first regular payroll date that is after the expiration of the
rescission period applicable to the Release Agreement and included with the
installment payable on such payroll date; and provided further, if Executive’s
termination date occurs on or before December 31 of a calendar year, then
Severance Payments (as defined below) that otherwise remain payable to Executive
under this Section 6(b)(i) as March 15 of the calendar year following such
termination (if any) will be paid to Executive in a lump sum on such March 15 . 
At its option and in its sole discretion, the Company shall, so long as it
continues to make payments of Base Salary to Executive, have the right to extend
the length of the Severance Period for an additional period of time.  The
payments made or payable to Executive under this Section 6(b)(i) shall be
hereinafter referred to as the “Severance Payments”.

 

(ii)                                  Regardless of the reason for Executive’s
termination from the Company, the Company shall pay Executive, or in the case of
Executive’s death, his estate, (A) any portion of the Base Salary that has
accrued but not been paid through the date of such termination, and (B) all
accrued vacation, expense and housing reimbursements due to Executive through
the date of termination (if any) (collectively the “Accrued Obligations”).

 

(c)                                  Definitions.

 

(i)                                     As used herein, “Cause” for the Company
to terminate Executive’s employment hereunder shall mean:  (1) Executive’s
indictment for, conviction of, or plea of guilty or nolo contendere, to a
felony, a misdemeanor involving fraud or dishonesty, or any crime involving
moral turpitude, (2) an act of personal dishonesty taken by Executive in
connection with his responsibilities hereunder or in connection with his
position at the Company, (3) an act taken by Executive that constitutes willful
misconduct or gross negligence in the performance of Executive’s duties, (4) any
breach by Executive of this Agreement, (5) Executive’s repeated and unexplained
or unjustified absence from the Company, (6) Executive’s failure to
substantially perform his duties or comply with any written reasonable directive
from the Board, and, if such failure is curable, failure to cure such failure
within ten (10) days after receipt of written notice thereof, or (7) Executive’s

 

7

--------------------------------------------------------------------------------


 

failure to relocate his permanent residence to housing within commuting distance
of the Company’s headquarters within twelve (12) months following the Effective
Date.

 

(ii)                                  As used herein, “Disability” means
Executive being unable to perform the principal functions of his duties in a
reasonable manner due to a physical or mental impairment, but only if such
inability has lasted or is reasonably expected to last for at least sixty (60)
consecutive calendar days or ninety (90) non-consecutive calendar days of any
twelve month (12) period and, whether Executive has a Disability will be
determined by the Company.

 

(iii)                               As used herein, “Good Reason” for Executive
to terminate his employment hereunder shall mean the occurrence of any of the
following, not cured by the Company in accordance with Section 6(d) below:  (a)
material reduction in the Executive’s Base Salary or Bonus opportunity from that
in effect as of the Effective Date, excluding a reduction applicable to all
similarly situated senior executives; (b) material diminution in the Executive’s
title, authority, duties or responsibilities due to action by the Company; (c)
any material breach by the Company of this Agreement, including its obligations
to pay Executive his Base Salary; provided, however, that no act shall
constitute Good Reason unless the Executive has provided notice of such Good
Reason to the Company pursuant to Section 6(d) below within three (3) months
following the initial existence of the condition that constitutes Good Reason.

 

(d)                                 Termination Process.  Either party may
terminate Executive’s employment hereunder during the Employment Term; provided,
however, that if such termination is by the Company for Cause or by Executive
for Good Reason, the terminating party shall give the non-terminating party a
written notice providing reasonable notice and detail of the alleged Cause or
Good Reason, as the case may be, and, if such Cause or Good Reason is curable,
the non-terminating party shall have ten (10) days following such notice to cure
such Cause or Good Reason.  Notwithstanding the foregoing, the Company shall not
be required to give Executive the right to cure any act of Cause as set forth in
Sections 6(c)(i)(1), (2), (3) or (5).  If the Company terminates Executive’s
employment with Cause, it shall have no liability to Executive other than to pay
him the Accrued Obligations.

 

(e)                                  Release Agreement.  The Company’s
obligation to make any of the Severance Payments contemplated herein shall be
conditioned upon the execution by Executive and the Company of a valid release
agreement (the “Release Agreement”) to be prepared by the Company and agreed to
by Executive, pursuant to which Executive shall release the Company, to the
maximum extent permitted by law, from any and all claims he may have against the
Company that relate to or arise out of Executive’s employment or termination of
employment, except for claims arising under the Release Agreement.  The
Company’s initial draft of the Release Agreement shall be delivered to Executive
no later than five (5) days following the date of Executive’s termination of
employment.  The Severance Payments shall begin to be paid to Executive on the
first payroll date after the expiration of the rescission period applicable to
the Release Agreement; provided that Company has received a Release Agreement
that is properly executed by Executive and is not rescinded within the
rescission period set forth in the Release Agreement.  Executive shall forfeit
all rights to the Severance Payments unless such Release Agreement is signed and
delivered within (i) fourteen (14) days following the date of the

 

8

--------------------------------------------------------------------------------


 

Company’s tender of the Release Agreement for Executive’s signature after
Executive’s termination of employment; provided, however, that such
consideration period shall be twenty-one (21) days if Executive is forty (40)
years of age or more upon the termination of employment, or (ii) such other
consideration period required by applicable law and set forth in the Release
Agreement.

 

(f)                                   Transitioning.  In the event of a
termination of the Executive, Executive shall assist the Company in
transitioning his duties to another person designated by the Company.

 

7.                                      Representations.

 

(a)                                 Executive represents that his performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by him in confidence or in trust
prior to or outside of his employment by the Company.  Executive hereby
represents and warrants that he has not entered into, and will not enter into,
any oral or written agreement in conflict herewith.

 

(b)                                 Executive hereby represents that Executive
is not subject to any other agreement that Executive will violate by working
with the Company or in the position for which the Company has hired Executive. 
Further, Executive represents that no conflict of interest or a breach of
Executive’s fiduciary duties will result by working with and performing duties
for the Company.

 

(c)                                  Executive further acknowledges and agrees
that he has carefully read this Agreement and that he has asked any questions
needed for him to understand the terms, consequences and binding effect of this
Agreement and fully understands it and that he has been provided an opportunity
to seek the advice of legal counsel of his choice before signing this Agreement.

 

(d)                                 Executive further agrees during the
Severance Period to provide a prompt response to Company in the event Company
requests non-confidential information connected to Executive’s subsequent
employment after ceasing to be an employee of Company.

 

(e)                                  Executive represents and warrants that he
is not currently involved, directly or, to his knowledge, indirectly, in any
litigation as a defendant or as a party subject to any counterclaims, nor is any
such litigation threatened against Executive, directly or indirectly.

 

8.                                      Background Verification.  The Company
may request from an independent reviewer a complete background report with
respect to Executive prior to the Effective Date and, if applicable and
notwithstanding anything to the contrary set forth herein, this Agreement shall
not be effective until the Company has approved such background report.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.  All notices, requests, consents
and other communications hereunder (i) shall be in writing, (ii) shall be
effective upon receipt, and (iii) shall be sufficient if

 

9

--------------------------------------------------------------------------------


 

delivered personally, electronically with receipt confirmation, or by mail, in
each case addressed as follows:

 

If to the Company:

 

Suite 200

12701 Whitewater Drive

Minnetonka, MN 55343

Attn:  Adam Wright

Email:  Adam.Wright@famousdaves.com

 

Maslon LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attn:  William M. Mower

Email:  Bill.Mower@maslon.com

 

If to Executive:

 

To Executive’s most recent residential address known by the Company or any other
address Executive may provide to the Company in writing.

 

With copy to:

 

[                                  ]

 

(b)                                 Entire Agreement.  This Agreement (including
its Exhibits), the Plan and any written agreements related to the Options
constitute the entire agreement by and between the parties with respect to the
subject matter contained herein and supersede all prior agreements or
understandings, oral or written, with respect to the subject matter contained
herein.  Notwithstanding the foregoing, Executive shall remain subject to and
bound by the Data Security Policy, any employee handbook and any other employee
policies adopted from time to time.

 

(c)                                  Amendments; Waivers; Etc.  This Agreement
may not be altered, amended or modified in any manner except by written
amendment executed by all the parties hereto that specifically states that they
intended to alter, amend or modify this Agreement.  No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder.  Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No remedy herein conferred upon or reserved by a party is
intended to be exclusive of any other available remedy, but each and every such
remedy shall be cumulative and in addition to every other remedy given under
this Agreement or in connection with this Agreement and now or hereafter
existing at law or in equity.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Governing Law and Jurisdiction.  Except as
provided otherwise in Section 9(1) and (in), this Agreement shall be construed
and enforced in accordance with the laws of the State of Minnesota without
regard to the principle of the conflict of laws.  Any dispute arising in
connection with this Agreement may be adjudicated by binding arbitration
pursuant to the rules of the American Arbitration Association, before a single
arbitrator in Minneapolis, Minnesota except that the foregoing shall not
preclude the Company or Executive from enforcing the award of the arbitrators in
a state or Federal Court located in the State of Minnesota, and each of the
parties hereto consent to the jurisdiction of such Courts.

 

(e)                                  Successors and Assigns.  Neither this
Agreement nor any rights or obligations hereunder are assignable by Executive. 
The Company shall have the right to assign its rights and obligations under this
Agreement to any affiliate or successor of the Company.  This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors and legal
representatives of Executive upon Executive’s death and (b) any successor of the
Company.  Any such successor of the Company (including but not limited to any
person or entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company) will be deemed substituted for the Company under the
terms of this Agreement for all purposes.

 

(f)                                   Waiver of Jury Trial, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS AMONG THEM RELATING TO THE SUBJECT MATTER OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH
ANY ARBITRATOR AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE PARTIES HERETO
ACKNOWLEDGE THAT (I) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND (III) EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(g)                                  Prevailing Party.  Each of the parties
agrees that the prevailing party in any action or proceeding arising out of or
relating to this agreement or the transactions contemplated hereby shall be
entitled to recover its reasonable fees and expenses in connection therewith,
including legal fees.

 

(h)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Severability.  Executive acknowledges
that the provisions, restrictions and time limitations contained in Section 5
are reasonable and properly required for the adequate protection of the business
of the Company and that in the event such restriction or limitation is deemed to
be unreasonable by any court of competent jurisdiction, then Executive agrees to
submit to the reduction of said restriction and limitation to such as any such
court may deem reasonable.  If any particular provision of Section 5 shall be
adjudicated to be invalid or unenforceable, such provision shall be considered
to be divisible with respect to scope, time and geographic area, and such lesser
scope, time or geographic area, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary and not against public policy, shall
be effective, binding and enforceable against Executive.  In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement will continue in full force
and effect without said provision.

 

(j)                                    Survival.  Any termination of Executive’s
employment and any expiration or termination of the Employment Term under this
Agreement shall not affect the continuing operation and effect of Sections 5, 6
and 9 hereof, which shall continue in full force and effect with respect to the
Company and its successors and assigns and respect to Executive.

 

(k)                                 Tax Withholding.  All payments made pursuant
to this Agreement will be subject to withholding of applicable taxes.

 

(l)                                     Internal Revenue Code Section 409(A). 
The intent of the parties is that payments and benefits under the Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance thereunder (the “Code”) (“Section
409A”) and, accordingly, to the maximum extent permitted the Agreement shall be
interpreted to be in compliance therewith or exempt therefrom.  To the extent
any such cash payment or continuing benefit payable upon Executive’s termination
of employment is nonqualified deferred compensation subject to Section 409A,
then, only to the extent required by Section 409A, such payment or continuing
benefit shall not commence until the date which is six (6) months after the date
of separation from service, and any previously scheduled payments shall be made
in a lump sum (without interest) on that date.  For purposes of Section 409A,
the phrase “termination of employment” (or other words to that effect), as used
in this Agreement, shall be interpreted to mean “separation from service” as
defined under Section 409A.

 

(m)                             Golden Parachute Limitation (Sec. 280G). 
Notwithstanding anything to the contrary contained herein, if any payments or
benefits provided under this Agreement constitute “parachute payments” within
the meaning of Section 280G of the Code (the “Parachute Payments”) and such
Parachute Payments are subject to the excise tax imposed by Section 4999 of the
Code or nondeductible under Code Section 280G (“Section 280G”), then the
Parachute Payments shall be reduced to an amount such that the aggregate of the
Parachute Payments does not exceed 2.99 times the “base amount,” as defined in
Section 280G, provided that the foregoing reduction shall not take place if,
prior to the date of the change in ownership or control of the Company, the
Parachute Payments shall have been approved in a vote satisfying the
requirements of Section 280G(b)(5) of the Code by persons who, immediately
before the change in ownership or control, own more than seventy-five (75%) of
the voting power of all outstanding stock of the Company.

 

12

--------------------------------------------------------------------------------


 

(n)                                 Section Headings.  The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part thereof, affect the meaning or
interpretation of this Agreement or of any term or provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 

FAMOUS DAVE’S OF AMERICA, INC.

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Adam Wright

 

/s/ Geovannie Concepcion

Name: Adam Wright

 

 

Title: Chief Executive Officer

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Commitments and or Investments

 

A-1

--------------------------------------------------------------------------------